UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1279



VINCENTA MEFFORD,

                                               Plaintiff - Appellant,

          versus


WILKINS BUICK, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-98-1483-H)


Submitted:   September 30, 1999            Decided:   October 18, 1999


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Legum, Rebecca B. Brugger, ALAN HILLIARD LEGUM, P.A.,
Annapolis, Maryland, for Appellant. Nevett Steele, Jr., Carolyn C.
Williamson, NEVETT STEELE, JR., P.A., Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincenta Mefford appeals the district court's order granting

summary judgment in her employer's favor in this age discrimination

action.   We have reviewed the briefs, the joint appendix, and the

district court's opinion and find no reversible error.     We agree

with the district court that the isolated statements on which

Mefford relied did not amount to "direct evidence of a stated

purpose to discriminate [on the basis of age] and/or circumstantial

evidence of a stated purpose to discriminate [on the basis of age]

of sufficient probative force to reflect a genuine issue of mate-

rial fact."   EEOC v. Clay Printing Co., 955 F.2d 936, 941 (4th Cir.

1992) (internal quotation marks and citation omitted).      Accord-

ingly, we affirm substantially on the reasoning of the district

court. See Mefford v. Wilkins Buick, Inc., No. CA-98-1483-H (D. Md.

Feb. 5, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2